t c summary opinion united_states tax_court chuks anthony mbanu petitioner v commissioner of internal revenue respondent docket no 12132-02s filed date chuks anthony mbanu pro_se thomas yang for respondent dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time that the petition was filed unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent respondent determined for taxable_year a deficiency in petitioner's federal_income_tax of dollar_figure before trial respondent conceded that petitioner is entitled to one dependency_exemption in addition to one exemption for himself for taxable_year the remaining issues are whether petitioner is entitled to head_of_household filing_status and whether petitioner is entitled to the earned_income_credit background some of the facts have been stipulated and are so found the stipulation of facts and the exhibits received into evidence are incorporated herein by reference at the time the petition in this case was filed petitioner resided in chicago illinois throughout taxable_year petitioner was legally married to charity mbanu they are the parents of two children from january through mid-june of petitioner and his wife lived apart from mid-june of through the end of the year petitioner his wife and their children lived together petitioner and his wife did not file a joint income_tax return for petitioner timely filed an individual_income_tax_return for as a head_of_household respondent issued a notice_of_deficiency determining that petitioner is not entitled to head_of_household filing_status or the earned_income_credit for because he failed to substantiate his claims discussion deductions are a matter of legislative grace and taxpayers must maintain adequate_records to substantiate the amounts of any deductions or credits claimed sec_6001 503_us_79 sec_1_6001-1 income_tax regs taxpayers generally bear the burden of proving that the commissioner's determinations are incorrect rule a 290_us_111 the court decides this case without regard to the burden_of_proof accordingly the court need not decide whether sec_7491 is applicable in this case see 116_tc_438 head_of_household filing_status sec_1 imposes a special tax_rate on an individual filing as a head_of_household as relevant herein sec_2 defines a head_of_household as an unmarried individual who maintains as his home a household that for more than one-half of the taxable_year constitutes the principal_place_of_abode of an unmarried child of the individual sec_2 petitioner's eligibility for head_of_household filing_status depends on whether he is treated as unmarried sec_7703 provides that an individual's marital status shall be determined at the end of the taxable_year and an individual legally_separated from his spouse under a decree of divorce or of separate_maintenance shall not be considered as married sec_7703 petitioner does not meet this requirement sec_7703 provides in pertinent part sec_7703 certain married individuals living apart --for purposes of those provisions of this title which refer to this subsection if- an individual who is married and who files a separate_return maintains as his home a household which constitutes for more than one-half of the taxable_year the principal_place_of_abode of a child with respect to whom such individual is entitled to a deduction for the taxable_year under sec_151 such individual furnishes over one-half of the cost of maintaining such household during the taxable_year and during the last months of the taxable_year such individual's spouse is not a member of such household such individual shall not be considered as married these requirements are stated in the conjunctive and the requirements of each paragraph must be satisfied petitioner concedes that he was married during and that his wife lived with him from mid-june through the end of the year the court sustains respondent's determination that petitioner is not entitled to head_of_household filing_status earned_income_credit sec_32 allows an eligible_individual an earned_income_credit against the individual's income_tax_liability sec_32 in pertinent part defines an eligible_individual as any individual who has a qualifying_child for the taxable_year a qualifying_child includes a son or daughter of the taxpayer who has the same principal_place_of_abode as the taxpayer for more than one-half of such taxable_year sec_32 b i i sec_32 provides however in the case of an individual who is married within the meaning of sec_7703 this section shall apply only if a joint_return is filed for the taxable_year under sec_6013 as discussed supra the court finds that petitioner was married during and since he and his wife did not file a joint_return concludes that he is not entitled to claim an earned_income_credit decision will be entered under rule
